BRETT, Judge
(concurs in part and dissents in part):
I concur that the plea of guilty to the charges against defendant should be affirmed, but I dissent to the excessive sentences imposed. Admittedly the sentences are less than the prosecutor recommended, but nonetheless I cannot subscribe to the majority opinion which states, “[W]e cannot conscientiously say that under all the facts and circumstances the sentences imposed shock the conscience of this Court.” The excessiveness of these sentences shocks my conscience.
It is interesting to note that the prosecutor, Ms. Hirst stated to the court, after recommending two ninety nine year sentences, one twenty year sentence, and a one year sentence all to run consecutively, “We believe that this man should be removed from society for a long period of time, long enough to assure that his attitudes have improved, that he can now respect the laws of this community, and to protect the community from him, and him from himself.” (Emphasis added.) There can be no doubt but that defendant’s attitudes would be changed after serving the recommended sentence, as well as the total of 101 years imposed and approved by this Court, even if they are not improved.
I believe defense counsel’s argument to the court contained merit for consideration. Defendant, a Viet Nam veteran, who became a narcotics user during his service in Viet Nam, and who was under the influence of marijuana when these offenses were committed, has been “bashed in the face” by the court. Somewhere, or somehow, these victims of society’s actions should be provided some assistance in finding relief for their faults. But it is obvious such relief will not be found in the courts.
I dissent to the sentences imposed, as being excessive.